FILED
                            NOT FOR PUBLICATION                               SEP 30 2014

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 11-30361

               Plaintiff - Appellee,              D.C. No. 3:11-cr-05196-RJB

  v.
                                                  MEMORANDUM*
BRENT ALLEN PIEARCY,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert J. Bryan, District Judge, Presiding

                           Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Brent Allen Piearcy appeals his guilty-plea conviction for failure to register

and update his sex offender registration under the Sex Offender Registration and

Notification Act (“SORNA”), in violation of 18 U.S.C. § 2250(a). Piearcy

challenges the district court’s denial of his motions to dismiss the indictment. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo, see United States v.

Cabrera-Gutierrez, 756 F.3d 1125, 1129 (9th Cir. 2014), and we affirm.

      Piearcy first contends that SORNA violates the non-delegation doctrine

because it allows the Attorney General to legislate SORNA’s retroactive

application. This contention is foreclosed. See United States v. Richardson, 754
F.3d 1143, 1146 (9th Cir. 2014) (per curiam) (“SORNA’s delegation of authority

to the Attorney General to determine the applicability of SORNA’s registration

requirements to pre-SORNA sex offenders is consistent with the requirements of

the non-delegation doctrine.”).

      Piearcy next contends that Congress did not have the power to enact

SORNA. This contention is also foreclosed. See Cabrera-Gutierrez, 756 F.3d at

1129-32 (Congress had the power under the Commerce and Necessary and Proper

Clauses to enact SORNA and its registration requirement).

      Finally, Piearcy contends that imposing SORNA’s registration requirements

on pre-SORNA offenders like him violates the Ex Post Facto Clause. This

contention is foreclosed by United States v. Elk Shoulder, 738 F.3d 948, 953-54

(9th Cir. 2013), cert. denied, 134 S. Ct. 1920 (2014).

      AFFIRMED.




                                          2                                 11-30361